DETAILED ACTION
1. 	This communication is responsive to the application, filed July 11, 2019.
2. 	Claims 1-20 are pending in this application.  Claims 1, 13, 19 are independent claims. This action is made Non-Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examined under the first inventor to file provisions of the AIA 
4. The present application was filed on July 11, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5. Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a scenario based on a user’s speech.

The limitation of “determining whether to enable a scenario mode“, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being steps to organize human activity.

The claim limitation of “determining whether to enable a scenario mode” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “determining a target scenario” in the context of this claim encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “acquiring resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “feeding back resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “determine whether to enable a scenario mode”, “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information”. These steps encompasses organizing human activity of manually determine a scenario based on a user’s speech.

If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated 

The steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, perform the steps of “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


6. Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a scenario based on a user’s speech.

The limitation of “generate voice feedback information” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for 

Similarly, the step of “generating voice feedback information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “generating a page image” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “extracting key information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “presenting in full-screen” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “determining whether the voice information includes preset information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “finding, in the preset data set, an application identifier” encompasses organizing human activity to manually determine a scenario based on a user’s speech.



Similarly, the step of “performing statistical analysis on interaction behaviors of a user” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “generate voice feedback information”, “generate a page image”, “extract key information”, “presenting in full-screen”, “finding, in the preset data set, an application identifier”, “sort the acquired resource information”, and “performing statistical analysis on interaction behaviors of a user”. These steps encompass organizing human activity of manually determining a scenario based on a user’s speech.

If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites the steps to perform  “generate voice feedback information”, “generate a page image”, “extract key information”, “presenting in full-screen”, “finding, in the preset data set, an application identifier”, “sort the acquired resource information”, and “performing statistical analysis on interaction behaviors of a user”.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, perform the steps of  “generate voice feedback information”, “generate a page image”, “extract key information”, “presenting in full-screen”, “finding, in the preset data set, an application identifier”, “sort the acquired resource information”, and “performing statistical analysis on interaction behaviors of a user” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


7. Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a scenario based on a user’s speech.

The limitation of “determining whether to enable a scenario mode“, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “processor”, and “memory”, nothing in the claim element precludes the step from practically being steps to organize human activity.


Similarly, the step of “determining a target scenario” in the context of this claim encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “acquiring resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “feeding back resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “determine whether to enable a scenario mode”, “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information”.

Except for the generic computer components of “processor”, and “memory”, the steps of “determine whether to enable a scenario mode”, “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information”. Steps encompasses organizing human activity of manually determine a scenario based on a user’s speech.



The processor, memory in the steps are recited at a high-level of generality (i.e., a generic processor and genetic memory to perform a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps of “determining whether to enable a scenario mode“, “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information” amounts to no 

8. Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a scenario based on a user’s speech.

The limitation of “generate voice feedback information”, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “processor”, and “memory”, nothing in the claim element precludes the step from practically being steps to organize human activity.

For example, except for the generic computer components of “processor”, and “memory”, the claim limitation of “generate voice feedback information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “generating a page image” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “extracting key information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “finding, in the preset data set, an application identifier” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “sorting the acquired resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “performing statistical analysis on interaction behaviors of a user” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “generate voice feedback information”, “generate a page image”, “extract key information”, “finding, in the preset data set, an application identifier”, “sort the acquired resource information”, and “performing statistical analysis on interaction behaviors of a user”.

Except for the generic computer components of “processor”, and “memory”, the steps of 
“generate voice feedback information”, “generate a page image”, “extract key information”, “finding, in the preset data set, an application identifier”, “sort the acquired resource information”, and “performing statistical analysis on interaction behaviors of a user” encompass organizing human activity of manually determine a scenario based on a user’s speech.



The processor, memory in the steps are recited at a high-level of generality (i.e., a generic processor and genetic memory to perform a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps of “generate voice feedback information”, “generate a page image”, “extract key 

9. Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a scenario based on a user’s speech.

The limitation of “determining whether to enable a scenario mode“, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “receiving device”, “playing device”, “display screen”, “storage device” and “one or more processors”, nothing in the claim element precludes the step from practically being steps to organize human activity.

The claim limitation of “determining whether to enable a scenario mode” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “determining a target scenario” in the context of this claim encompasses organizing human activity to manually determine a scenario based on a user’s speech.



Similarly, the step of “feeding back resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “determine whether to enable a scenario mode”, “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information”.

If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites the steps to perform “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information”.

The  “receiving device”, “playing device”, “display screen”, “storage device” and “one or more processors” are recited at a high-level of generality (i.e., generic devices and generic processors to perform a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, perform the steps of “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


10. Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a scenario based on a user’s speech.

The limitation of “determining whether to enable a scenario mode“, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable medium”, and “processor”, nothing in the claim element precludes the step from practically being steps to organize human activity.



Similarly, the step of “determining a target scenario” in the context of this claim encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “acquiring resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Similarly, the step of “feeding back resource information” encompasses organizing human activity to manually determine a scenario based on a user’s speech.

Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “determine whether to enable a scenario mode”, “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information”.

If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites the steps to perform “determine a 

The “non-transitory computer readable medium”, and “processor” are recited at a high-level of generality (i.e., generic devices and generic processors to perform a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, perform the steps of “determine a target scenario”, “acquire resource information”, “feeding back the acquired resource information” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-5, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemay et. al. (“Lemay”, US 2014/0040748).

Claim 1: 
Lemay teaches determining whether to enable a scenario mode based on received voice information; ([0203] “The user then asks "What's the weather") in response to determining to enable the scenario mode, determining a target scenario based on an analysis result of the voice information; ([0203] “Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”) acquiring resource information related to the target scenario; (as discussed above in Lemay [0203] weather information is acquired) and feeding back the acquired resource information to a user (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553 shows how text information about the weather is presented on an interface)

Claim 2:
Lemay teaches that the target scenario is used to represent a current scenario of the user, and the target scenario includes at least one of: a time scenario, a location scenario or a weather scenario (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user)

Claim 3: 
Lemay teaches that the feeding back the acquired resource information to a user includes: generating voice feedback information based on the acquired resource information, and broadcasting the voice feedback information. (Lemay [0400] “The virtual digital assistant described herein typically provides both visual outputs on a display screen (e.g., output device 1207 of FIG. 29) as well as audio or speech responses”)

Claim 4: 
Lemay teaches wherein the feeding back the acquired resource information to a user includes: generating a page image based on the acquired resource information, and presenting the page image (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553 shows how text information about the weather is presented on an interface) wherein the page image includes a first display region, and at least two display boxes for displaying information are formed in the first display region (Fig 15 shows boxed regions with different information all formed on a first display region page, (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553)

Claim 5: 
Lemay teaches that the generating a page image according to the acquired resource information includes: extracting key information based on the acquired resource information, and acquiring a background image; and using the key information of the resource information and the background image as display information of the resource information, (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York”,, Lemay [0403] “The information items are any information to be visually presented to the user, including text corresponding to the user's speech input, a summary or paraphrase of the user's request or intent ("call him" of FIG. 13), search results (e.g., time information, weather information, restaurant listings, reviews, movie times, maps or directions) (e.g., FIGS. 15 and 33), a textual representation of the act being performed by the device (e.g., "Calling John Appleseed . . . " of FIG. 13), or the like”)
Lemay teaches displaying respectively display information of different resource information in the at least two display boxes. (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York” displayed in different boxes, as discussed above in Lemay [0403] “The information items are any information to be visually presented to the user, includes both text information corresponding to a user’s speech, and search results (e.g., time information, weather information)

Claim 13 is similar in scope to claim 1 and is rejected under similar rationale. Further, at least one processor ((Lemay [0074] “computing device 60 includes central processing unit (CPU)” and memory ([0008] “memory”)

Claim 14: 
Lemay teaches that the feeding back the acquired resource information to a user includes: generating voice feedback information based on the acquired resource information, and broadcasting the voice feedback information. (Lemay [0400] “The virtual digital assistant described herein typically provides both visual outputs on a display screen (e.g., output device 1207 of FIG. 29) as well as audio or speech responses”)

Claim 15: 
Lemay teaches wherein the feeding back the acquired resource information to a user includes: generating a page image based on the acquired resource information, and presenting the page image (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553 shows how text information about the weather is presented on an interface) wherein the page image includes a first display region, and at least two display boxes for displaying information are formed in the first display region (Fig 15 shows boxed regions with different information all formed on a first display region page, (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553)

Claim 16: 
Lemay teaches extracting key information based on the acquired resource information, and acquiring a background image; (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York”,, Lemay [0403] “The information items are any information to be visually presented to the user, including text corresponding to the user's speech input, a summary or paraphrase of the user's request or intent ("call him" of FIG. 13), search results (e.g., time information, weather information, restaurant listings, reviews, movie times, maps or directions) (e.g., FIGS. 15 and 33), a textual representation of the act being performed by the device (e.g., "Calling John Appleseed . . . " of FIG. 13), or the like”)
Lemay teaches using the key information of the resource information and the background image as display information of the resource information, (Lemay Fig 15 item1552 shows a text response, and a clock image background in response to the question “what’s the time in New York” displayed in different boxes, as discussed above in Lemay [0403] “The information items are any information to be visually presented to the user, includes both text information corresponding to a user’s speech, and search results (e.g., time information, weather information) and displaying respectively display information of different resource information in the at least two display boxes. (Fig 15 shows time information item 1552 box and weather information item 1553 box, [0203] “In screen 1551, the user first asks "What's the time in New York"; virtual assistant 1002 responds 1552 by providing the current time in New York City. The user then asks "What's the weather". Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”)

Claim 19:
Lemay teaches a receiving device, configured to receive voice information; (Lemay [0203] “The user then asks "What's the weather". Virtual assistant 1002 uses the previous dialog history to infer that the location intended for the weather query is the last location mentioned in the dialog history. Therefore its response 1553 provides weather information for New York City”)
Lemay teaches a playing device, ([0072 “music player”) configured to play audio information; ([0072 “music player”)
Lemay teaches configured to present image information; ([0405] “(display region 1255”) and a storage device, ([0080] “storage media”)
Lemay teaches configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to implement (Lemay [0074] “computing device 60 includes central processing unit (CPU)”)

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale. Further, non-transitory computer readable medium ([0008] “memory”)

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et. al. (“Lemay”, US 2014/0040748) in view of Hughes et. al. (“Hughes”, US 2019/0287528).

Claim 8:
Lemay does not explicitly teach that the determining whether to enable a scenario mode based on received voice information includes: determining whether the voice information includes preset information in a preset data set. However, Hughes is analogous art of voice recognition for a user interface [0007]. Hughes [0029] “In this case, the active hotword selector 126 may identify the hotword "weather” and store the hotword in the active hotwords 112. With "weather" as an active hotword, the user 102 just speaks "weather" to open a weather application and check the weather”. Thus, preset voice recognition hotwords can be associated with specific applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech recognition of Lemay with the speech recognition of Hughes so a computing device may reduce computing resources required and battery power needed to recognize a query and a command, because with the computing device may recognize a query and a command in one term [Hughes 0012].

(Hughes [0029] “In this case, the active hotword selector 126 may identify the hotword "weather” and store the hotword in the active hotwords 112. With "weather" as an active hotword, the user 102 just speaks "weather" to open a weather application and check the weather”)

The modified Lemay + Hughes teaches and wherein the determining a target scenario based on an analysis result of the voice information includes: finding, in the preset data set, a preset scenario corresponding to preset information included in the voice information, to be used as the target scenario.(as discussed above in Hughes [0029], the preset word “weather” is associated with opening up a weather application scenario)

Claim 9:
The modified Lemay + Hughes teaches that the preset data in the preset data set further includes an application identifier corresponding to the preset scenario; .(as discussed above in Hughes [0029], the preset word “weather” is associated with opening up a weather application scenario, so a weather application is identified) and the acquiring resource information related to the target scenario includes: finding, in the preset data set, an application identifier corresponding to the target scenario, to be used as a target application identifier; and acquiring (as discussed above in Hughes [0029], the preset word “weather” is associated with opening up a weather application scenario)

15.	Claims 6-7, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et. al. (“Lemay”, US 2014/0040748) in view of Guzzoni et. al. (“Guzzoni”, US 2013/0110515).

Claim 6: 
Lemay does not explicitly teach presenting in full-screen, in response to detecting a selection operation on the at least two display boxes by the user, detailed content of resource information corresponding to a display box selected by the user. However, Guzzoni is analogous art of voice recognition for a user interface [abstract. Guzzoni Fig 2 shows a user speech request for restaurants and an application list response of a list of restaurants. Guzzoni Fig 2 shows full-screen enlargement of a selected restaurant. Guzzoni [0161] “the user clicks on the first result in the list, and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E”. Thus, the user can select multiple restaurant results and each individually opens up into an enlarged view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech command results of Lemay with the speech command results of Guzzoni so that applications can use user profile data to provide better application results [Guzzoni 0572].

The modified Lemay + Guzzoni teaches wherein an approach of the selection operation includes at least one of: a voice operation, a touch operation or a key-pressing operation.(as discussed above in Guzzoni [0161] a user selects a result. Guzzoni [0083] “receiving user input, including for example a keyboard, touchscreen, microphone”)

Claim 7:
Lemay teaches that the page image further includes a second display region, and the method further comprises: (as discussed above, Lemay (Fig 15 shows boxed regions with different information all formed on a first display region page, (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553)
Lemay does not explicitly teach in response to detecting the selection operation on the at least two display boxes by the user, enlarging and displaying display information in the display box selected by the user in the second display region, or enlarging and displaying detailed content of resource information corresponding to a display box selected by the user in the second display region. However, Guzzoni is analogous art of voice recognition for a user interface [abstract. Guzzoni Fig 2 shows a user speech request for restaurants and an application list response of a list of restaurants. Guzzoni Fig 2 shows full-screen enlargement of a selected restaurant. Guzzoni [0161] “the user clicks on the first result in the list, and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E”. Thus, the user can select multiple restaurant results and each individually opens up into an enlarged view. It 

The modified Lemay + Guzzoni teaches in response to detecting the selection operation on the selected display box by the user again or detecting a holding time length of the current selection operation reaching a preset time length, displaying in full-screen the detailed content of the resource information corresponding to the selected display box. (as discussed above, Guzzoni Fig 2 shows full-screen enlargement of a selected restaurant. Guzzoni [0161] “the user clicks on the first result in the list, and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E”.) 

Claim 10:
Lemay does not explicitly teach that the feeding back the acquired resource information to a user includes: sorting the acquired resource information, and feeding back the sorted resource information to the user. However, Guzzoni is analogous art of voice recognition for a user interface [absract. Guzzoni Fig 2 shows a user speech request for restaurants and an application list response of a list of restaurants. Guzzoni [0567] “For example, lists of restaurants from different providers of restaurants might be merged and duplicates removed. In at least one embodiment, the criteria for identifying duplicates may include fuzzy name matching, fuzzy results are sorted and trimmed to return a result list of the desired length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech command results of Lemay with the speech command results of Guzzoni so that applications can use user profile data to provide better application results [Guzzoni 0572].

Claim 11 is similar in scope to claim 10 and is rejected under similar rationale

Claim 12:
Lemay teaches performing a statistical analysis on interaction behaviors of the user, adjusting the resource information related to the target scenario and/or adjusting the sorting of the resource information based on the statistical analysis result (Lemay [0316] “when asking a yes/no question, a statistical language model 1029 can be selected that biases toward hearing these words.  Speech-to-text service 122 can use current application context to bias toward relevant words.  For example "call her" can be preferred over "collar" in a text message application context, since such a context provides Person Objects that can be called”)

Claim 17 is similar in scope to claim 6 and is rejected under similar rationale

Claim 18
Lemay does not explicitly teach sorting the acquired resource information. However, Guzzoni is analogous art of voice recognition for a user interface [abstract. Guzzoni Fig 2 shows a user speech request for restaurants and an application list response of a list of restaurants. Guzzoni [0567] “For example, lists of restaurants from different providers of restaurants might be merged and duplicates removed. In at least one embodiment, the criteria for identifying duplicates may include fuzzy name matching, fuzzy location matching, fuzzy matching against multiple properties of domain entities, such as name, location, phone number, and/or website address, and/or any combination thereof”. [0568] In step 414, the results are sorted and trimmed to return a result list of the desired length. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the speech command results of Lemay with the speech command results of Guzzoni so that applications can use user profile data to provide better application results [Guzzoni 0572].

The modified Lemay + Guzzoni  teaches feeding back the sorted resource information to the user; (as discussed above in Lemay [0203] weather information is acquired and presented in item 1553 to a user, Fig 15 item 1553 shows how text information about the weather is presented on an interface) wherein the operations further comprise: performing a statistical analysis on interaction behaviors of the user, adjusting the resource information related to the target scenario and/or adjusting the sorting of the resource information based on the statistical analysis result (Lemay [0316] “when asking a yes/no question, a statistical language model 1029 can be selected that biases toward hearing these words.  Speech-to-text service 122 can use current application context to bias toward relevant words.  For example "call her" can be preferred over "collar" in a text message application context, since such a context provides Person Objects that can be called”)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145